IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00384-CR
 
James Douglas Harris,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 10960-A
 

MEMORANDUM  Opinion

 




Appellant James Douglas Harris was convicted of
the felony offense of aggravated perjury, with a 34-year sentence imposed in
open court on August 15, 2006.  The trial court signed the judgment of
conviction on September 11, 2006.  Appellant’s motion for new trial was filed
on September 13, 2006, and his notice of appeal was filed on November 21, 2006.
If a motion for new trial is filed, the notice of
appeal must be filed within 90 days after the day sentence is imposed in
open court.  Tex. R. App. P.
26.2(a)(2).  Appellant’s notice of appeal was thus due to be filed no later
than 90 days after August 15, 2006 (November 13, 2006).  In an Anders
brief, Appellant’s counsel concedes that the notice of appeal was untimely.
Because Appellant’s notice of appeal was not
timely filed, we lack jurisdiction and dismiss his appeal.
 
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed November 14, 2007
Do
not publish